PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/557,990
Filing Date: 13 Sep 2017
Appellant(s): Laas et al.



__________________
John E. Mrozinski, Jr.
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 5/4/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 7/2/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

A.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


B.      Claims 1-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2010/0183883 Schaefer et al. in view of Polak, J. et al., “Mutual Solubilities of Hydrocarbons and Water at 0 and 25 °C”, Can. J. Chem., 51, 1973, pages 4018-4029.
Schaefer discloses an aqueous dispersion of polyisocyanate (Schaefer, paragraphs [0014] and [0015]), which may be based on 1,5-diisocyanatopentane (Schaefer, paragraph [0025]). The polyisocyanates are reacted with aminosulfonic acids and monofunctional polyalkylene glycols (Schaefer, paragraph [0015]) in amounts of Schaefer, paragraph [0107]. The smaller of these amounts will not react with all of the polyisocyanate molecules present which gives a 
The polyisocyanates of Schaefer have the average isocyanate functionality of Schaefer, paragraph [0034], which falls within the scope of the instant claims 2 and 4. The polyisocyanates of Schaefer have the isocyanate group content of Schaefer, paragraph [0035], which falls within the scope of the instant claims 2 and 4. The polyisocyanates of Schaefer may have the moieties of the instant claim 3, noting Schaefer, paragraphs [0036]-[0043] and [0055].
The above discussed reaction of Schaefer’s polyisocyanate with their monofunctional polyalkylene oxide polyether alcohols, such as those of Schaefer, paragraphs [0077]-[0089], gives the compound B) of the instant claim 5. The above discussed reaction of Schaefer’s polyisocyanate with their monofunctional polyalkylene oxide polyether alcohols, such as those of Schaefer, paragraph [0088], noting the preferred ethylene oxide moiety and k being 5 to 40, gives the compound B) of the instant claim 6. Where diisocyanate remains in the polyisocyanate, this reaction product falls within the scope of the instant claim 8. It is noted that the average functionality of 2.6 of Schaefer, paragraph [0037] necessitates that diisocyanate remains. This applies to all of the subsequent polyisocyanates which have functionalities less than 3. All of the polyisocyanates retain free diisocyanate because no reaction goes to completion. The reference also reads on using non-oligomerized diisocyanates. The above reaction products of these diisocyanates with Schaefer’s monofunctional polyalkylene oxide polyether alcohols fall within the scope of the instant claim 8.


The reaction of Shaefer’s polyisocyanates with their aminosulfonic acids falls within the scope of the instant claim 9. See Schaefer, paragraphs [0015] and [0060]-[0062].
The above discussed reaction of Schaefer’s polyisocyanates with the aminosulfonates and monofunctional poly ether alcohols gives the method of the instant claim 12. The curing of the polyisocyanates of Schaefer with the polyols of Schaefer gives the method of the instant claim 13. The coating compositions of Schaefer containing their polyisocyanates discussed above and their polyols falls within the scope of the instant claims 14 and 15. See Schaefer, the abstract and paragraphs [0142]-[0157].
Schaefer does not exemplify their inventions with their 1,5-diisocyanatopentane.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the 1,5-diisocyanatopentane as the diisocyanate, including for making the oligomers thereof of Schaefer which are discussed above and subjects of the instant claims, in the polyisocyanates of Schaefer because it is disclosed by Schaefer, paragraph [0025], 1,5-diisocyanatopentane is an adjacent homologue of the preferred 1,6-diioscyanatohexane of Schaefer, paragraph [0026], noting the preference of 1,6-diioscyanatohexane, and the adjacent homologue of Schaefer’s preferred 1,6-diioscyanatohexane, particularly 1,5-diisocyanatopentane, is expected to give similar properties to the preferred 1,6-diioscyanatohexane of Schaefer because of its similar structure, due to the fact that it is an adjacent homologue, to Schaefer’s preferred 1,6-
The above discussed polyisocyanate compositions of Schaefer made with their 1,5-diisocyanatopentane would have been expected to give a polyisocyanate composition which has greater dispersibility in water than a comparable polyisocyanate composition based on 1,6-diisocyanatohexane because Polak et al. shows pentane to be much more soluble in water than hexane at page 4020, Table 1, noting the solubilities of n-pentane and n-hexane in water.
Pentane is many times more soluble than hexane. The greater solubility of pentane in water than hexane shows that pentane is much less hydrophobic than hexane. Compounds containing pentyl moieties are therefore expected to be much more compatible with water than the comparable compound containing hexyl moieties due to the lower hydrophobicity of the pentyl moiety, as evidenced by Polak. Therefore, the polyisocyanate compositions of Schaefer discussed above, made with their 1,5-pentanediisocyanate, would have been expected to be of greater dispersibility in water than a comparable polyisocyanate composition made with 1,6-hexanediisocyanate.

C.      Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2015/0225544 Lucas et al. in view of Polak, J. et al., “Mutual Solubilities of Hydrocarbons and Water at 0 and 25 °C”, Can. J. Chem., 51, 1973, pages 4018-4029.
Lucas discloses an aqueous dispersion of polyisocyanate which may be based on 1,5-diisocyanatopentane which is a reaction product with nonionic compounds noting Lucas, paragraphs [0012], [0017], which is the instantly claimed nonionic moiety, [0029], noting 
The NCO functionalities and NCO contents of Lucas, paragraphs [0038] and [0039] fall within the scope of the instant claims 2 and 4. The diisocyanate oligomers of Lucas, paragraphs [0040]-[0048] fall within the scope of the instant claim 3.
Reacting the polyisocyanates of Lucas with the polyols of Lucas gives the method of the instant claim 13. The coating compositions of Lucas, the abstract and paragraphs [0156]-[0176], give the instant claims 14 and 15.
Lucas does not exemplify their inventions with their 1,5-diisocyanatopentane.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the 1,5-diisocyanatopentane as the diisocyanate, including for making the oligomers thereof of Lucas which are discussed above and subjects of the instant claims, in the polyisocyanates of Lucas because it is disclosed by Lucas, paragraph [0029], 1,5-diisocyanatopentane is an adjacent homologue of the preferred 1,6-diioscyanatohexane of Lucas, paragraph [0030], noting 
The above discussed polyisocyanate compositions of Lucas made with their 1,5-diisocyanatopentane would have been expected to give a polyisocyanate composition which has greater dispersibility in water than a comparable polyisocyanate composition based on 1,6-diisocyanatohexane because Polak et al. shows pentane to be much more soluble in water than hexane at page 4020, Table 1, noting the solubilities of n-pentane and n-hexane in water.
Pentane is many times more soluble than hexane. The greater solubility of pentane in water than hexane shows that pentane is much less hydrophobic than hexane.  Compounds containing pentyl moieties are therefore expected to be much more compatible with water than the comparable compound containing hexyl moieties due to the lower hydrophobicity of the pentyl moiety, as evidenced by Polak. Therefore, the polyisocyanate compositions of Lucas discussed above, made with their 1,5-pentanediisocyanate, would have been expected to be of greater dispersibility in water than a comparable polyisocyanate composition made with 1,6-hexanediisocyanate.




The discussion of paragraph B above is repeated here.
Schaefer does not disclose the compounds of the instant claim 10 in their polyisocyanates.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the compounds of the instant claim 10 in place of the aromatic amino sulfonates of Schaefer to disperse the polyisocyanates of Schaefer because the instantly claimed aminosulfonates would have been expected to disperse the polyisocyanates of Schaefer as discussed in Laas, at the abstract, column 2, lines 58-67, column 3, lines 1-3, 53-57, and 61-65, column 5, lines 25-36, noting that Laas uses the compounds to disperse similar polyisocyanates in water, and the properties given to Laas’ dispersions would have been expected in the dispersions of Schaefer.

(2) Response to Argument
A.     The following response to argument applies to the rejection of paragraph (1) B. above:

          While the instant claims are not directed to “dispersions”, discussions of what “dispersions” are in the following response is important to consideration of the “dispersibility” test of the instant claims.

The appellant argues “Appellant disputes the Examiner’s arguments regarding the combined teaching of Schaefer et al. and Polak, J. et al. as neither Schaefer et al. nor Polak, J. et al. teach or fairly suggest the instantly recited invention.”  For the reasons stated in the above rejection, the reasons discussed below, and for the full teachings of Schaefer considered with the teachings of Polak cited in the above rejection, the cited prior art does teach or fairly suggest the instantly recited invention.
The appellant states “In reply to the Examiner’s arguments on page 9 of the Final Office Action mailed July 2, 2020, Appellant submitted a declaration of one of the inventors of the instant application, Dr. Hans Josef Laas on December 2, 2020, which was entered by the Examiner in the record.”  The examiner agrees that the 37 CFR 1.132 declaration of Dr. Hans Josef Laas submitted on 12/2/2020 was entered in the Advisory Action mailed 12/16/2020.  The rebuttal of the Laas declaration in the Advisory Action mailed 12/16/2020 is repeated here in its entirety.
The appellant argues that paragraphs 7-12 of Dr. Laas’ declaration establish that “dispersion” means specific particle sizes of the dispersed phase.  The instant specification does not describe the instantly claimed dispersions as being limited to any particular particle sizes.  The slide presentation of Joachim Koetz cited in the 37 CFR 1.132 declaration of Dr. Hans Josef Laas submitted on 12/2/2020 limits “colloidal dispersions” to particle sizes of 1 nm to 1000 nm.  See the 15th and 16th pages of the slide presentation of Joachim Koetz.  The 16th page clearly states “the limits are rather arbitrary.”  The instant specification does not reference the Koetz slides.  The instant specification does not limit the particle sizes of the instantly claimed dispersions to those of the above argued examples, e.g. the range of 75 nm to 594 nm.  The 
During prosecution of this application, the appellant argued that the examiner was confusing “dispersions” and “solutions”.  The examiner rebutted this argument and cited US Pat. No. 4,147,679 Scriven et al. as evidence of what the skilled artisan considers a dispersion to encompass.  Scriven clearly describes other particle sizes which may be present in “dispersions” in analogous art to the instantly claimed subject matter.

The appellant argues “According to point 2.8 of the international standard DIN EN ISO 4618:2015-01 (Paints and varnishes - Terms and definitions) of which one of ordinary skill in the art would be aware, a dispersion is a heterogeneous mixture of at least two materials, which are insoluble or only sparingly soluble in each other and not chemically bonded.”  The instant specification does not reference this industrial standard as a definition for their dispersions.  The skilled artisans recognize other definitions of “dispersion” as evidenced by Scriven’s disclosure.
In any event, Schaefer discloses their polyisocyanate compositions as being “water-dispersible”.  Therefore, Schaefer clearly discloses “dispersions”.  Therefore, the considerations argued by the appellant regarding “solutions” and “dispersions” do not distinguish the instant claims over the above cited prior art, particularly Schaefer.
The appellant argues “One of ordinary skill in the art of polyurethane coatings technology would never consider the water solubility of alkanes such as pentane and hexane to attempt to draw conclusions about the dispersibility of polyisocyanates.”  This is not correct.  To determine the dispersibility of an amphiphile, the ordinary skilled artisan understands that the 

The appellant argues “And, in the unlikely event that one did so, one would expect, in the light of the above, that due to the lower solubility of hexane in water, hydrophilic HDI polyisocyanates would be better dispersible.”  This is not correct.  The lower soluble compound is more hydrophobic and more repelled from water.  The more hydrophobic compound is expected to be, the less dispersible in water.  The critical micelle concentration of the emulsifier (i.e. surfactant) is not representative of how dispersible a composition containing 
One of ordinary skill in the art prior to the instantly claimed invention would have expected the less hydrophobic composition to have greater dispersibility than the comparable composition of greater hydrophobicity because it would experience less forces trying to separate it from water.
Therefore, one of ordinary skill in the art prior to the instantly claimed invention would have expected the less hydrophobic, 1,5-diisocyanatopentane based compositions to have greater dispersibility than the comparable more hydrophobic 1,6-diisocyanatohexane based compositions.  The instantly claimed “wherein the polyisocyanate composition has a greater dispersibility than a comparable polyisocyanate composition based on 1,6-diisocyanatohexane” would have therefore been expected by the ordinary skilled artisan.  This claimed dispersibility test is therefore not an unexpected result of the instantly claimed invention. 
The appellant argues “If anything, one of ordinary skill in the art would compare the mixability of the diisocyanates PDI and HDI with water.”  The solubilities of 1,5-diisocyanatopentane and 1,6-diisocyanatohexane in water would be a more accurate and precise comparison than pentane and hexane solubilities in water.  The solubilities of n-pentane and n-
The appellant argues “But because both compounds are insoluble in water (according to safety data sheets already of record in this application) a prediction as to the dispersion behavior of hydrophobically modified PDI and HDI polyisocyanates would not be possible based upon these values.”  The appellant provides no evidence that 1,5-diisocyanatopentane and 1,6-diisocyanatohexane are completely insoluble in water.  Just as small amounts of pentane and hexane are soluble in water, some very small amounts of 1,5-diisocyanatopentane and 1,6-diisocyanatohexane are expected to be soluble in water.  Knowledge of these amounts would be predictive of how dispersible comparable compositions made with each diisocyanate would be.
The relative compatibilities in water of 1,5-diisocyanatopentane and 1,6-diisocyanatohexane would have been expected to be the same as those of hexane and pentane.  Particularly, 1,5-diisocyanatopentane would have been expected to be slightly more compatible with water than 1,6-diisocyanatohexane just as the pentane is slightly more compatible with water than hexane though both are not very soluble in water.  The more water-compatible polyisocyanate is expected to have greater dispersibility.  Therefore, the 1,5-diisocyanatopentane based compositions of the cited prior art would have been expected to have greater water dispersibility than the comparable 1,6-diisocyanatohexane based compositions.

Polyethylene glycol in water gives stable dispersions of mostly single molecule particles.  This is the less hydrophobic dispersed phase case.  This lowered phase separation gives a very large contact area between the polyethylene glycol and water.  It also minimizes the particle size of the dispersed polyethylene glycol particles.  
It would have been expected that a less hydrophobic dispersed phase has less forces trying to force it to separate from water.  These lower repulsive forces would have been expected to make the less hydrophobic dispersed phase less difficult to disperse.  These lower repulsive forces would have been expected to allow greater contact area between water and the less hydrophobic dispersed phase without giving phase separation or dispersed particle aggregation.  For the same volumes of dispersed phase, the dispersed phase with greater contact area with water will have smaller particle sizes because smaller particles have greater surface area for a given total volume of particles.
For the reasons explained in the above 3 paragraphs, a dispersion of polyisocyanate made from 1,5-diisocyanatopentane and emulsifier of the cited prior art would have been expected to have lower particle sizes than a comparable dispersion of polyisocyanate made from 1,6-diisocyanatohexane and emulsifier of the cited prior art.  The 1,5-diisocyanatopentane would have given less repulsion between the dispersed particles and water than the more hydrophobic 

The fact that hydrophilic PDI polyisocyanates form dispersions with lower particle sizes than the analogous hydrophilic HDI polyisocyanates is therefore an expected and unsurprising effect of the instant invention.
The appellant states “Further, the Board’s attention is respectfully directed to the Wikipedia entries for “Detergent” and “Critical micelle concentration”, along with Elevens, H.B., “Structure and Aggregation in Surface Active Agents”, The Journal of the American Oil Chemists Society, Feb. 1953, pp. 74-80, copies of which are submitted herewith.”  The references supplied by the appellant appear to be helpful background information for understanding the instantly claimed dispersions and the prior art dispersions generally.
 The appellant states “As the Board will appreciate upon a reading of these references, in analogous compounds, the critical micelle formation concentration (CM) of an emulsifier (surfactant) is dependent on the chain length of the hydrophobic portion where the compounds have the same hydrophilic portion.”  The examiner agrees with this statement, noting particularly the disclosure in the Wikipedia entry for “Critical micelle concentration”.
The appellant states “The longer the chain, the lower the CMC, i.e. less emulsifier is required to form a dispersion.”  The examiner disagrees with this statement.  The examiner notes the Wikipedia article “Critical micelle concentration”, argued by the appellant, at page 2/5 thereof, particularly noting the discussion of the partitioning of surfactant (i.e. emulsifier) between the bulk and the interface.  In the instantly claimed dispersions and the prior art 
Less emulsifier is required to form micelles for longer hydrocarbon chain emulsifiers with the same hydrophile.  This does not mean that the longer hydrocarbon chain compounds are easier to disperse.
This appellant’s argument ignores the effect on the dispersibility of the instantly claimed composition given by the non-hydrophile containing polyisocyanate in the dispersion.  The more hydrophobic this material is, the harder it is to disperse.
The appellant’s argument is not what is meant by “greater dispersibility” of the instant claims.  See the instant specification, page 10, lines 15-20, particularly “Irrespective of the nature of the emulsifier B) and its preparation, the amount thereof and/or the amount of the ionic and/or nonionic components added to the polyisocyanates A) in the case of preparation of the emulsifier in situ are generally calculated such that the 1,5-diisocyanatopentane-based polyisocyanate composition ultimately obtained, hydrophilically modified in accordance with the invention, comprise an amount of emulsifier B) that ensures the dispersibility of the polyisocyanate mixture.” and page 11, lines 17-24, particularly “The hydrophilically modified polyisocyanate composition of the invention based on 1,5-diisocyanatopentane represent clear, pale-colored polyisocyanate mixtures which can be dispersed easily into water by mere stirred incorporation, without using high shearing forces. In comparison to the known hydrophilic polyisocyanates of the prior art that are based on 1,6-diisocyanatohexane, a much lower total emulsifier content is sufficient in itself to give sedimentation-stable aqueous 
The appellant argues “Or in other words, the longer the chain, the finer the dispersion at a comparable degree of hydrophilization.”  This is not taught in the references and is not expected of the instantly claimed dispersions or those of Schaefer.  The examiner notes that the appellant’s argument considers only the particle size of the micelles.  The total average particle size would include the particle sizes of the single, dissolved molecules also.  Therefore, the composition with fewer micelles and more single, dissolved molecules has the smaller average particle size.
The instantly claimed compositions and those of Schaefer both contain hydrophobic polyisocyanate and emulsifier.  In Schaefer, the emulsifier is the portion of polyisocyanate which has the hydrophilic component b) and component c) disclosed therein covalently bonded to it.  In the instant claims, the emulsifier may also be the polyisocyanate reacted with ionic and/or nonionic groups.  See the examples of the instant application.  
The more hydrophobic composition is more repelled by water.  It therefore is able to have less oil/water interface area before phase separation or particle aggregation occur due to repulsive forces between the oil and water that drive phase separation.  The less hydrophobic composition can have more surface area contact between hydrophobe and water before the phase separation or particle aggregation occurs to minimize contact area between the hydrophobic particle and water phases.
For the same volume of composition, greater surface area of dispersed particles contacting water is achieved by decreasing the particle size.  The less hydrophobic (i.e. more hydrophilic) composition will have more surface area in contact with water which corresponds to smaller particle sizes.   The equations for the volume and surface area of spheres mathematically 
There is no evidence of record which states that “the longer the chain, the finer the dispersion at a comparable degree of hydrophilization.”  This inference from the teachings of the Wikipedia article “Critical Micelle Concentration” by the appellant is not supported by probative evidence. 
The appellant argues “One of ordinary skill in the art, therefore, would expect the hydrophilic HDI polyisocyanates to be more dispersible than PDI polyisocyanates of analogous structure, which the present invention surprisingly shows not to be the case.”  The examiner disagrees.  From the definition of “hydrophobic”, the more hydrophobic a material is expected to be, the less compatible with water and therefore less dispersible in water.
The 1,5-pentylene group is more compatible with water than is the 1,6-pentylene group, as expected from the increased water solubility of pentane compared to hexane.   Note Polak’s disclosure of the solubilities of pentane and hexane in water.
 The polyisocyanate compositions based on 1,5-diisocyanatopentane would have been expected to have greater dispersibility in water than the comparable polyisocyanate composition based on 1,6-diisocyanatohexane because the polyisocyanate compositions based on 1,5-diisocyanatopentane are less hydrophobic.
It is therefore not surprising that hydrophilic PDI polyisocyanates are more dispersible than the hydrophilic HDI polyisocyanates of analogous structure.
Therefore, the rejection of claims 1-9 and 12-15 under 35 U.S.C. §103 as being obvious over the combination of U.S. Pat. Pub. 2010/0183883 in the name of Schaefer et al. in view of 

B.     The following response to argument applies to the rejection of paragraph (1) C. above:

          While the instant claims are not directed to “dispersions”, discussions of what “dispersions” are in the following response is important to consideration of the “dispersibility” test of the instant claims.

In their Appeal Brief of 5/4/21:
The appellant argues “Appellant disputes the Examiner’s assertions regarding Lucas et al. in view of Polak, J. et al. as neither Lucas et al., nor Polak, J. et al. teach or fairly suggest the instantly recited invention.”  For the reasons stated in the above rejection, the reasons discussed below, and for the full teachings of Lucas considered with the teachings of Polak cited in the above rejection, the cited prior art does teach or fairly suggest the instantly recited invention.
The appellant states “In reply to the Examiner’s arguments on page 9 of the Final Office Action mailed July 2, 2020, Appellant submitted a declaration of one of the inventors of the instant application, Dr. Hans Josef Laas, on December 2, 2020 which was entered by the Examiner.”  The examiner agrees that the 37 CFR 1.132 declaration of Dr. Hans Josef Laas submitted on 12/2/2020 was entered in the Advisory Action mailed 12/16/2020.  The rebuttal of the Laas declaration in the Advisory Action mailed 12/16/2020 is repeated here in its entirety.
The appellant argues that paragraphs 7-12 of Dr. Laas’ declaration establish that “dispersion” means specific particle sizes of the dispersed phase.  The instant specification does th and 16th pages of the slide presentation of Joachim Koetz.  The 16th page clearly states “the limits are rather arbitrary.”  The instant specification does not reference the Koetz slides.  The instant specification does not limit the particle sizes of the instantly claimed dispersions to those of the above argued examples, e.g. the range of 75 nm to 594 nm.  The instant specification, page 16, lines 3-5 clearly states that the examples are “non-limiting and non-exhaustive”.  The instantly claimed dispersions are therefore not limited to the particle sizes of the examples of the instant specification.
Scriven clearly describes other particle sizes which may be present in “dispersions” in analogous art to the instantly claimed subject matter.
The appellant argues “According to point 2.8 of the international standard DIN EN ISO 4618:2015-01 (Paints and varnishes - Terms and definitions) of which one of ordinary skill in the art would be aware, a dispersion is a heterogeneous mixture of at least two materials, which are insoluble or only sparingly soluble in each other and not chemically bonded.”  The instant specification does not reference this industrial standard as a definition for their dispersions.  The skilled artisans recognize other definitions of “dispersion” as evidenced by Scriven’s disclosure.

In any event, Lucas discloses their polyisocyanate compositions as being “water-dispersible”.  Therefore, Lucas clearly discloses “dispersions”.  Therefore, the considerations argued by the appellant regarding “solutions” and “dispersions” do not distinguish the instant claims over the above cited prior art, particularly Lucas.

The appellant argues “And, in the unlikely event that one did so, one would expect, in the light of the above, that due to the lower solubility of hexane in water, hydrophilic HDI polyisocyanates would be better dispersible.”  This is not correct.  The lower soluble compound is more hydrophobic and more repelled from water.  The more hydrophobic compound is expected to be less dispersible in water.  The critical micelle concentration of the emulsifier (i.e. surfactant) is not representative of how dispersible a composition containing non-hydrophilically modified polyisocyanate and an emulsifier is.  The degree of dispersibility is highly dependent on the dispersibility of the polyisocyanate that is not hydrophilically modified.  The more hydrophobic composition is subject to phase separating forces more than the less hydrophobic composition.  It therefore has more of a tendency to phase separate, like oil separates from water without emulsifier.
One of ordinary skill in the art prior to the instantly claimed invention would have expected the less hydrophobic composition to have greater dispersibility than the comparable composition of greater hydrophobicity because it would experience less forces trying to separate it from water.

 The appellant argues “If anything, one of ordinary skill in the art would compare the mixability of the diisocyanates PDI and HDI with water.”  The solubilities of 1,5-diisocyanatopentane and 1,6-diisocyanatohexane in water would be a more accurate and precise comparison than pentane and hexane solubilities in water.  The solubilities of n-pentane and n-hexane in water also give useful information regarding the expected hydrophobicities of the 1,5-pentylene of 1,5-diisocyanatopentane and the 1,6-hexylene of 1,6-diisocyanatohexane.  From the water solubilities of n-pentane and n-hexane in water disclosed by Polak, the ordinary skilled artisan prior to the instantly claimed invention would have known that 1,6-diisocyanatohexane based polyisocyanate and emulsifier is less compatible with water than 1,5-diisocyanatopentane based polyisocyanate and emulsifier.
The appellant argues “But because both compounds are insoluble in water (according to safety data sheets already of record in this application) a prediction as to the dispersion behavior of hydrophobically modified PDI and HDI polyisocyanates would not be possible based upon these values.”  The appellant provides no evidence that 1,5-diisocyanatopentane and 1,6-diisocyanatohexane are completely insoluble in water.  Just as small amounts of pentane and hexane are soluble in water, some very small amounts of 1,5-diisocyanatopentane and 1,6-diisocyanatohexane are expected to be soluble in water.  Knowledge of these amounts would be predictive of how dispersible comparable compositions made with each diisocyanate would be.

The appellant argues “The fact that hydrophilic PDI polyisocyanates form dispersions with lower particle sizes than the analogous hydrophilic HDI polyisocyanates was an unexpected and surprising effect of the instant invention.”  Hydrocarbon oil in water with no emulsifier phase separates.  This is the more hydrophobic dispersed phase case.  This phase separation minimizes the area of contact of the oil and water.  It also maximizes the size of the oil to the full volume of the oil.  Polyethylene glycol in water gives stable dispersions of mostly single molecule particles.  This is the less hydrophobic dispersed phase case.  This lowered phase separation gives a very large contact area between the polyethylene glycol and water.  It also minimizes the particle size of the dispersed polyethylene glycol particles.  
It would have been expected that a less hydrophobic dispersed phase has less forces trying to force it to separate from water.  These lower repulsive forces would have been expected to make the less hydrophobic dispersed phase less difficult to disperse.  These lower repulsive forces would have been expected allow greater contact area between water and the less hydrophobic dispersed phase without giving phase separation or dispersed particle aggregation.  For the same volumes of dispersed phase, the dispersed phase with greater contact area with 
For the reasons explained in the above 3 paragraphs, a dispersion of polyisocyanate made from 1,5-diisocyanatopentane and emulsifier of the cited prior art would have been expected to have lower particle sizes than a comparable dispersion of polyisocyanate made from 1,6-diisocyanatohexane and emulsifier of the cited prior art.  The 1,5-diisocyanatopentane would have given less repulsion between the dispersed particles and water than the more hydrophobic 1,6-diisocyanatohexane.  The polyisocyanate made from 1,5-diisocyanatopentane and emulsifier would have therefore been expected to have greater contact area with water.  Greater surface area for a given total volume of dispersed particles requires smaller particles.
The fact that hydrophilic PDI polyisocyanates form dispersions with lower particle sizes than the analogous hydrophilic HDI polyisocyanates is therefore an expected and unsurprising effect of the instant invention.
The appellant states “Further, the Board’s attention is respectfully directed to the Wikipedia entries for “Detergent” and “Critical micelle concentration”, along with Elevens, H.B., “Structure and Aggregation in Surface Active Agents”, The Journal of the American Oil Chemists Society, Feb. 1953, pp. 74-80, copies of which are submitted herewith.”  The references supplied by the appellant appear to be helpful background information for understanding the instantly claimed dispersions and the prior art dispersions generally.

 The appellant states “As the Board will appreciate upon a reading of these references, in analogous compounds, the critical micelle formation concentration (CM) of an emulsifier (surfactant) is dependent on the chain length of the hydrophobic portion where the compounds 
The appellant states “The longer the chain, the lower the CMC, i.e. less emulsifier is required to form a dispersion.”  The examiner disagrees with this statement.  The examiner notes the Wikipedia article “Critical micelle concentration” argued by the appellant, page 2/5, particularly noting the discussion of the partitioning of surfactant (i.e. emulsifier) between the bulk and the interface.  In the instantly claimed dispersions and the prior art dispersions, there is a large degree of water/hydrophobic polyisocyanate interface.  The hydrophobic polyisocyanate interface needs to be coated with surfactant (i.e. emulsifier) in sufficient amounts to keep the hydrophobic polyisocyanate dispersed particles in dispersion.
Less emulsifier is required to form micelles for longer hydrocarbon chain emulsifiers with the same hydrophile.
This appellant’s argument ignores the effect on the dispersibility of the instantly claimed composition of the non-hydrophile containing polyisocyanate in the dispersion.  The more hydrophobic this material is, the harder it is to disperse.
The appellant’s argument is not what is meant by “greater dispersibility” of the instant claims.  See the instant specification, page 10, lines 15-20, page 11, lines 17-24, particularly noting the reduction of emulsifier amount required to give stable dispersions, and page 23, lines 8-17.

The appellant argues “Or in other words, the longer the chain, the finer the dispersion at a comparable degree of hydrophilization.”  This is not taught in the references and is not expected of the instantly claimed dispersions or those of Lucas.  The examiner notes that the appellant’s 
The instantly claimed compositions and those of Schaefer both contain hydrophobic polyisocyanate and emulsifier.  In Lucas, the emulsifier is the portion of polyisocyanate which has the hydrophilic component c) disclosed therein covalently bonded to it.  There is also emulsifier which is the surfactant (b) of Lucas.  In the instant claims, the emulsifier may also be the polyisocyanate reacted with ionic and/or nonionic groups.  See the examples of the instant application.  
The more hydrophobic composition is more repelled by water.  It therefore is able to have less oil/water interface area before phase separation or particle aggregation occur due to repulsive forces between the oil and water that drive phase separation.  The less hydrophobic composition can have more surface area contact between hydrophobe and water before the phase separation or particle aggregation occurs to minimize contact area between the hydrophobic particle and water phases.
For the same volume of composition, greater surface area of dispersed particles contacting water is achieved by decreasing the particle size.  The less hydrophobic (i.e. more hydrophilic) composition will have more surface area in contact with water which corresponds to smaller particle sizes.   The equations for the volume and surface area of spheres mathematically dictates that a given volume of particles has larger surface areas with decreased particle size.  Dispersed polymer particles are spherical.
There is no evidence of record which states that “the longer the chain, the finer the dispersion at a comparable degree of hydrophilization.”  This inference from the teachings of the 
The appellant argues “One of ordinary skill in the art, therefore, would expect the hydrophilic HDI polyisocyanates to be more dispersible than PDI polyisocyanates of analogous structure, which the present invention surprisingly shows not to be the case.”  The examiner disagrees.  From the definition of “hydrophobic”, the more hydrophobic material is expected to be less compatible with water and therefore less dispersible in water.
The 1,5-pentylene group is more compatible with water than is the 1,6-pentylene group, as expected from the increased water solubility of pentane compared to hexane.   Note Polak’s disclosure of the solubilities of pentane and hexane in water.
 The polyisocyanate compositions based on 1,5-diisocyanatopentane would have been expected to have greater dispersibility in water than the comparable polyisocyanate composition based on 1,6-diisocyanatohexane because the polyisocyanate compositions based on 1,5-diisocyanatopentane are less hydrophobic.
It is therefore not surprising that hydrophilic PDI polyisocyanates are more dispersible than the hydrophilic HDI polyisocyanates of analogous structure.
Therefore, the rejection of claims 1-8 and 11-15 under 35 U.S.C. §103 as being obvious over the combination of U.S. Pat. Pub. 2015/0225544 in the name of Lucas et al. in view of Polak, J. et al., “Mutual Solubilities of Hydrocarbons and Water at 0 and 25 °C”, Can. J. Chem., 51, 1973, pages 4018-4029 should be affirmed.

C.     The following response to argument applies to the rejection of paragraph (1) D. above:
In their Appeal Brief of 5/4/21:

The examiner’s response of paragraph (2) A. above is repeated here and responds to the appellant’s arguments regarding this rejection.
Therefore, the rejection of claim 10 under 35 U.S.C. §103 as being obvious over the combination of U.S. Pat. Pub. 2010/0183883 in the name of Schaefer et al. in view of Polak, J. et al., “Mutual Solubilities of Hydrocarbons and Water at 0 and 25 °C”, Can. J. Chem., 51, 1973, pages 4018-4029, in view of U.S. Pat. No. 6,767,958 issued to Laas et al. should be affirmed.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/PATRICK D NILAND/Primary Examiner, Art Unit 1762    
                                                                                                                                                                                                    
Conferees:
/GWENDOLYN BLACKWELL/Supervisory Patent Examiner, Art Unit 1762                                                                                                                                                                                                        
/Jennifer McNeil/Primary Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.